Citation Nr: 1115590	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-24 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss and, if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is with the RO in Atlanta, Georgia.  

In November 2010, the Veteran, his spouse, and his daughter testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript is of record.  


FINDINGS OF FACT

1.  The RO denied service connection for a left ear hearing loss disability in an unappealed June 1994 rating decision.  

2.  Since the June 1994 rating decision, in which the RO denied service connection for a left ear hearing loss disability, evidence added to the record, not cumulative or redundant of evidence previously of record, tends to show the existence of a previously unestablished fact and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran had a left ear hearing loss disability at the time of entrance into active service.  

4.  The Veteran's left ear hearing loss disability was aggravated by his active service.  





CONCLUSIONS OF LAW

1.  The June 1994 rating decision, in which the RO denied service connection for a left ear hearing loss disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted, the criteria for reopening a claim for entitlement to service-connected aggravation of a left ear hearing loss disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010)

3.  The criteria for service-connected aggravation of a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has acknowledged that he had a left ear hearing loss at the time that he entered active service, but contends that his left hearing loss worsened during his active service.  November 2010 transcript at 3-4.  

In a rating decision issued in June 1994, prior to receipt of the Veteran's September 2005 claim, an RO denied entitlement to VA benefits for a left ear hearing loss disability, determining that his left ear hearing loss had preexisted the Veteran's entrance into service and there was no evidence to support a finding that it worsened during service.  The RO notified the Veteran and his representative of that decision and of the Veteran's appellate rights that same month.  The next relevant document received by the Veteran was his claim which gave rise to the current claim.  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran. In essence, the following sequence is required:  There must be a decision by the RO; within one year of the mailing of notice of the decision, the Veteran must express disagreement with the decision and a desire for appellant review; VA must respond by issuing a statement of the case that explains the basis for the decision to the Veteran; and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  

As the Veteran did not timely initiate an appeal of the June 1994 rating decision, that decision became final.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R.  § 3.156(a) (2010).  

At the time of the June 1994 rating decision, the evidence of record was limited to service treatment records and a November 1993 VA examination report that did not include any comment as to whether his left ear hearing loss was aggravated during active service.  

Since, the June 1994 rating decision, medical evidence has been added to the record, including reports of audiology examinations.  Also added to the record is the testimony of the Veteran, his spouse and his daughter.  Both the Veteran and his spouse's testified that his hearing loss got worse during service.  November 2010 transcript at 5-6, 8-9, 10.  As stated in the June 1994 rating decision, it was previously unestablished that his hearing loss disability worsened during service.  The testimony received during the Board hearing is evidence of this unestablished fact and raises a reasonable possibility of substantiating his claim.  Therefore, this is new and material evidence and the claim is reopened.  The Board finds all witnesses to be credible because there is no reason to find that any of them are not credible.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

In Wagner v. Principi, 370 F.3d 1089, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained the difference between claims for disorders which were incurred in active service as opposed to conditions which were aggravated by active service.  The Federal Circuit explained as follows:  

if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service -connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease.""[citations omitted].  

Id. at 1096.  

The distinction between service-connection and service-connected aggravation becomes important when it comes to the disability rating assigned.  38 C.F.R. § 3.322.  The rating will be assigned in the first instance by the RO and the Board need not and does not address that assignment in this decision.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) is 40 decibels or greater; or when the auditory thresholds for at least these of these relevant frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

A January 1980 report of medical examination for the purposes of enlistment documents that the Veteran had auditory thresholds in the left ear, at 500, 1000, 2000, 3000, and 4000 Hz of 65, 65, 55, 55, and 60 dB, respectively.  Thus, at entrance into service there it was noted that he had what would be considered by VA as a hearing loss disability.  

A November 1990 Medical Evaluation Board report documents that the Veteran was fitted for hearing aids in 1988.  Physical examination findings included that he had moderate to severe hearing loss of the right ear from 250 to 2000 Hz and moderate to severe hearing loss of the left ear at all frequencies.  A report from April 1991 includes that the Veteran reported that he had suffered a sudden hearing loss in 1987.  

During the Board hearing, the Veteran testified that he and his spouse have been married since shortly after he entered active duty.  November 2011 transcript at 4.  His spouse testified that initially the Veteran did not have difficulty understanding or hearing what she was saying but at some point during his active service she noticed a change in that he had difficulty understanding what she was saying.  Id. at 5-6.   This led to him seeking treatment for his hearing during service.  Id. at 6.  

The Board finds that the testimony of the Veteran's spouse and the fact that he was issued hearing aids for both ears some 8 years after entrance into active service tends to show that his hearing loss disability increased in severity during service.  It is recognized by the Board that his difficulty understanding speech may have been due to his right ear hearing loss, which he did not have when he entered active service, but did develop during service.  However, that he was issued hearing aids for both ears in 1988 places the evidence at least in equipoise as to a worsening of his left ear hearing during service.  

Of note, there are no speech recognition scores from when he entered service and since speech recognition difficulty is precisely what his spouse has testified as to having observed, the Board finds that an examination would not be of any use in determining if his left ear hearing loss disability increased during service or his hearing difficulty with regard to speech was simply due to onset of a right ear hearing loss.  Rather, the Board finds the evidence from service and the testimony of the Veteran's spouse to be sufficient to establish that his hearing loss increased in severity during service and that this was a permanent increase.  

Once it is shown that there was a permanent increase in disability during service, it is presumed that the disability was aggravated by service unless there is clear and unmistakable evidence to the contrary.  The Board finds that, under the facts of this case and considering the onerous clear and unmistakable evidence standard, the government cannot meet its burden in rebutting the presumption of aggravation.  Hence, the appeal must be granted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

The criteria for reopening the claim of entitlement to service-connection for left ear hearing loss have been met.  

Service connection for left ear hearing loss has been granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


